Exhibit 10.p
 
TRUST AGREEMENT
 
Carpenter Technology Corporation
Non-Qualified Benefits Trust for Directors
 
TRUST AGREEMENT effective as of the 1st day of May, 1997, by and between
Carpenter Technology Corporation, a corporation organized under the laws of the
State of Delaware (hereinafter referred to as the “Company”), and THE CHASE
MANHATTAN BANK, a banking corporation organized under the laws of the State of
New York (hereinafter referred to as the “Trustee”).
 
BACKGROUND
 
The Company maintains the benefit plans listed on Exhibit A hereto (the “Plans”)
for the benefit of various of its Directors. The Company intends to create a
trust, to which it will contribute cash, or other property acceptable to the
Trustee, to help the Company meet its obligations under the Plans, and to assure
that, subject to the sufficiency of the Trust Fund, payments provided for by the
Plans are not improperly withheld in the event of a Change in Control of the
Company.
 
The establishment of this Trust shall not affect the Company’s continuing
obligation to make payments under the Plans, except that the liability shall be
reduced to the extent payments are made by the Trustee hereunder.
 
The assets of the Trust Fund shall be, and shall remain, subject to the claims
of the Company’s general creditors in the event of the Company’s insolvency.
Otherwise, the Trust shall be irrevocable until all liabilities under all Plans
have been satisfied, at which time the Trust shall terminate, and all remaining
assets of the Trust Fund shall be returned to the Company.
 
The Trust is intended to be a “grantor trust” with the result that the corpus
and income of the Trust are treated as assets and income of the Company pursuant
to sections 671 through 679 of the “Code”.
 
The Company intends that the Plans not be deemed funded (within the meaning of
Title I of ERISA) despite the existence of this Trust.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Trustee covenant and agree as follows:
 
ARTICLE I



--------------------------------------------------------------------------------

 
DEFINITIONS; ESTABLISHMENT OF TRUST
 
Section 1.01    Definitions.    Whenever used in this Trust Agreement, unless
otherwise provided or the context otherwise requires:
 
(a)    “Account” shall mean an account maintained in respect of a Participant
pursuant to Section 4.02.
 
(b)    “Benefits” shall mean, with respect to each Participant, the benefits
payable to or in respect of that Participant pursuant to the applicable Plan
listed on Exhibit A.
 
(c)    “Change in Control” is defined in Article III.
 
(d)    “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.
 
(e)    “Committee” shall mean the Human Resources Committee of the Company’s
Board of Directors, or its successor.
 
(f)    “Company” shall mean Carpenter Technology Corporation or any successor
company by merger, acquisition or otherwise.
 
(g)    “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
 
(h)    “Investment Manager” shall mean any person or entity that qualifies as an
Investment Manager under section 3(38) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and is appointed by the Pension
Board or a duly authorized officer of the Company to manage Trust assets that
are not invested in life insurance policies.
 
(i)    “Participant” shall mean each person entitled to benefits under any Plan,
including the beneficiaries pursuant to any Plan.
 
(j)    “Pension Board” shall mean the Pension Board as defined in the General
Retirement Plan for Employees of Carpenter Technology Corporation.
 
(k)    “Plan” shall mean any plan listed on Exhibit A hereto, as in effect from
time to time. “Plans” shall mean all such plans.
 
(l)    “Trust” shall mean the trust established under this Trust Agreement.
 
(m)    “Trust Agreement” shall mean this trust agreement, as from time to time
amended.
 
(n)    “Trust Fund” shall mean the trust fund held from time to time by the
Trustee hereunder consisting of all contributions received by the Trustee
together with the investments and reinvestment made



2



--------------------------------------------------------------------------------

therewith and all net profits and earnings thereon less all payments and charges
therefrom.
 
(o)    “Trustee” shall mean The Chase Manhattan Bank, or its successor, or an
officer, director or employee of such a Trustee exercising any fiduciary powers
under this Trust Agreement; provided, however, that in no event may any
subsidiary or affiliate of the Company or any Participant be such a successor
Trustee.
 
Section 1.02    Establishment and Title of the Trust.    The Company hereby
establishes with the Trustee a trust to be known as the “Carpenter Technology
Corporation Non-Qualified Benefits Trust for Directors,” consisting of such sums
of money and other property acceptable to the Trustee as from time to time may
be paid or delivered to the Trustee pursuant to this Trust Agreement. The Trust
Fund shall be held by the Trustee in trust and shall be dealt with in accordance
with the provisions of this Trust Agreement.
 
Section 1.03    Acceptance by the Trustee.    The Trustee accepts the Trust
established hereunder on the terms and conditions set forth herein and agrees to
perform the duties imposed on it by this Trust Agreement.
 
ARTICLE II
 
INVESTMENT AND ADMINISTRATION OF THE TRUST FUND
 
Section 2.01    Investment of the Trust Fund.    Except as directed by any
Investment Manager, the Pension Board or a duly authorized officer of the
Company, the Trustee shall have the exclusive responsibility and authority to
hold, invest, reinvest and administer the assets of the Trust, hereinafter
referred to as the “Fund”, in accordance with the terms of this Trust Agreement.
The Trustee shall be under no liability for any loss of any kind that may result
when it follows proper written directions of the Pension Board or a duly
authorized officer of the Company which are in accordance with the terms of the
Trust Agreement and not contrary to law.
 
(a)    If an Investment Manager is so appointed by the Pension Board or a duly
authorized officer of the Company to manage any portion of the Trust Fund, the
Trustee’s only responsibility with respect to such portion shall be:
 

 
(1)
 
except as otherwise directed by the Pension Board or a duly authorized officer
of the Company, to retain custody of the assets of such portion of the Trust
Fund; and

 

 
(2)
 
to follow the written directions of the Investment Manager with respect to such
portion of the Trust Fund.



3



--------------------------------------------------------------------------------

 
(b)    The Trustee shall incur no liability with respect to the investment of
any portion of the Trust Fund if an Investment Manager has been appointed to
manage that portion of the Trust Fund, by the Pension Board or a duly authorized
officer of the Company for either:
 

 
(1)
 
following the written directions of the Investment Manager; or

 

 
(2)
 
failing to act in the absence of written directions from the Investment Manager.

 
 
Notwithstanding anything to the contrary herein contained, the Pension Board or
a duly authorized officer of the Company may direct the transfer of such part or
all of the Fund as it shall deem advisable to The Chase Manhattan Bank as
trustee of any trust (“Collective Trust”) maintained by it as a common trust
fund as defined under section 584 of the Code, now or hereinafter maintained by
it as a medium for the collective investment of assets of trusts and which it
may elect to make available to non-qualified benefit trusts, and the Pension
Board or a duly authorized officer of the Company may direct the withdrawal of
any part or all of the Fund so transferred. To the extent of the interest of the
Trust in any Collective Trust, the terms of the agreement or declaration of
trust establishing such Collective Trust shall be a part of this Trust as if set
forth in full herein, and any assets transferred to any Collective Trust shall
be held, invested and administered in accordance with such agreement or
declaration of trust, which shall be controlling notwithstanding any contrary
provision of this Agreement.
 
Section 2.02    Plan Insurance.    The Company may apply for and maintain such
contracts of insurance with one or more insurance companies and on such rating
or risk terms as the Company may determine to be appropriate for the provision
of benefits under the Plans. The Trust shall be the policyholder and owner of
such contracts. The Trustee, only as directed by the Pension Board or a duly
authorized officer of the Company, shall pay premiums or other charges with
respect to such contracts from assets of the Trust Fund.
 
Section 2.03    Investments of Insurance.    The Pension Board or a duly
authorized officer of the Company may direct the Trustee to apply for and
maintain contracts of insurance with one or more companies for investment
purposes pursuant to Section 2.05(m), using the proceeds of such insurance to
fund the Trust. The Trustee shall be the policyholder and owner of such
contracts. The Trustee, only as directed by the Pension Board or a duly
authorized officer of the Company, shall exercise any and all investment
options, decisions or rights that the Trustee has as policyholder and owner of
such insurance policies held for investment purposes.
 
(a)    If the Trustee is directed by the Pension Board or a duly authorized
officer of the Company to purchase an insurance policy for



4



--------------------------------------------------------------------------------

investment purposes, the Trustees only responsibility with respect to such
policy shall be:
 

 
(1)
 
except as otherwise directed by the Pension Board or a duly authorized officer
of the Company, to retain custody of such policy; and

 

 
(2)
 
to follow the written directions of the Pension Board or a duly authorized
officer of the Company with respect to such policy.

 
(b)    The Trustee shall incur no liability with respect to the purchase of an
insurance policy purchased for investment purposes if directed by the Pension
Board or a duly authorized officer of the Company for either:
 

 
(1)
 
following the written directions of the Pension Board or a duly authorized
officer of the Company with respect to such policy; or

 

 
(2)
 
failing to act in the absence of written directions from the Pension Board or a
duly authorized officer of the Company with respect to such policy.

 
Section 2.04    Funding Policy.    From time to time the Pension Board or a duly
authorized officer of the Company may communicate to the Trustee in writing the
current funding policy and method that have been established to carry out the
objectives of the Trust. The Trustee’s discretion in investing and reinvesting
the principal and income of the Fund shall be subject to the funding policy, and
the Trustee shall have the duty to act strictly in accordance with and may rely
upon, such funding policy, and any changes therein, as so communicated to the
Trustee from time to time in writing.
 
Section 2.05    Investment Powers of Trustee.    Subject to the direction of an
Investment Manager, the Pension Board or a duly authorized officer of the
Company, or with respect to assets subject to the Trustee’s investment,
management and control, the Trustee shall have, with respect to any securities
or other property at any time held by it and constituting part of the Fund,
power:
 
(a)    to purchase, receive or subscribe for any securities or other property
and to retain in trust such securities or other property;
 
(b)    to sell, exchange, redeem or otherwise dispose of any securities or other
property at public or private sale for cash, on credit, or for other securities
or property, and to grant options for the purchase or exchange thereof without
liability on the purchasers to see to the application of the purchase money;



5



--------------------------------------------------------------------------------

 
(c)    to participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to any securities or
other property held in the Fund, and to consent to or oppose any such plan or
any action thereunder, or any contract, lease, mortgage, purchase, sale or other
action by any person or corporation;
 
(d)    to deposit any securities or other property with any protective,
reorganization or similar committee; and to pay and agree to pay part of the
expenses and compensation of any such committee and any assessment levied with
respect to any securities or other property so deposited;
 
(e)    to exercise conversion and subscription rights pertaining to any
securities or other property held in the Fund;
 
(f)    to extend the time of payment of any obligation held in the Fund;
 
(g)    to enter into stand-by agreements for future investment, either with or
without a stand-by fee;
 
(h)    to hold any moneys received by the Trustee in a common trust fund as
defined under Section 584 of the Code, now or hereinafter maintained by it as a
medium for the collective investment of assets of trusts, or any other
comparable fund the Trustee deems advisable;
 
(i)    to exercise all voting rights with respect to any investment and to grant
proxies, discretionary or otherwise;
 
(j)    to collect and receive any and all money, securities or other property
due to the Fund and to give full discharge therefor;
 
(k)    with the consent of the Company, to settle, compromise or submit to
arbitration any claims, debts or damages due or owing to or from the Trust; with
the consent of Carpenter, to commence or defend suits or legal proceedings to
protect any interest of the Trust; and, with the consent of Carpenter, to
represent the Trust in all suits or legal proceedings in any court or before any
other body or tribunal (subsequent to a Change in Control the consent of
Carpenter is not required to pursue the powers granted in this Section);
 
(l)    for the purposes of the Trust and if so instructed by the Investment
Manager, the Pension Board or a duly authorized officer of the Company, to
borrow money from others, to issue its promissory note or notes therefore, and
to secure the repayment thereof by pledging any securities or other property in
its possession; provided, however, that no such loan or advance shall be made by
the Trustee hereunder other than as temporary advances to the Fund, on a cash or
overdraft basis, on which no interest is payable and provided further that no
insurance contract shall be pledged except to secure a loan to pay premiums
thereon;



6



--------------------------------------------------------------------------------

 
(m)    to purchase insurance contracts, and pay premiums with respect thereto;
 
(n)    to organize under the laws of any state a corporation or trust for the
purpose of acquiring and holding title to any securities or other property which
it is authorized to acquire under this Trust Agreement and to exercise with
respect thereto any or all of the powers set forth in this Trust Agreement.
 
Section 2.06    Discretionary Powers of Trustee.    The Trustee shall have the
following powers and authority with respect to the fund:
 
(a)    to employ suitable agents and counsel and to pay their reasonable and
proper expenses and compensation;
 
(b)    to register any securities held by it hereunder in its own name or in the
name of a nominee with or without the addition of words indicating that such
securities are held in a fiduciary capacity and to hold any securities in bearer
form and to deposit any securities or other property in a depository or a
clearing corporation;
 
(c)    to make, execute and deliver, as Trustee, any and all deed, leases,
mortgages, conveyances, waivers, releases or other instruments in writing
necessary or desirable for the accomplishment of any of the powers listed in
Section 2.05; and
 
(d)    generally, to do all acts, whether or not expressly authorized, which the
Trustee may deem necessary or desirable for the protection of the Fund.
 
 
Section 2.07    Securities or Other Property.    The words “securities or other
property” as used in this Trust Agreement shall be deemed to refer to any
property, real or personal, or part interest therein, wherever situate,
including, but not limited, to governmental, corporate or personal obligations,
trust and participation certificates, leaseholds, fee titles, mortgages and
other interests in realty, preferred and common stocks, certificates of deposit,
put and call options and other option contracts of any type, foreign or
domestic, whether or not traded on any exchange, tangible personal property,
contracts for future or immediate receipt or delivery of property, evidences of
indebtedness or ownership in foreign corporation or other enterprises,
indebtedness of foreign governments, limited partnerships, insurance contracts,
and any other evidences of indebtedness or ownership including securities or
other property of the Company, without being limited to the classes of property
in which trustees are authorized to invest trust funds by any law or any rule of
court of any State.
 
Section 2.08    Trustee’s Authority.    Persons dealing with the Trustee shall
be under no obligation to see the proper application of any money paid or
property delivered to the Trustee or to inquire into the Trustee’s authority as
to any transaction.



7



--------------------------------------------------------------------------------

 
Section 2.09    Protection Clause.    Neither the Company nor the Trustee shall
be responsible for any insurance company’s failure to make payments provided by
such contract, or for the action of any person which may delay payment or render
a contract null and void or unenforceable in whole or in part.
 
Section 2.10    Following a Change In Control.    Following the occurrence of a
Change in Control as defined in Section 3.01, the Trustee shall follow the last
funding policy communicated in writing by the Pension Board or a duly authorized
officer of the Company prior to such Change in Control. Notwithstanding
instructions to the contrary, the maturity of investment instruments shall at
all times be selected to permit the timely payment of benefits under the Plans.
 
ARTICLE III
 
CHANGE IN CONTROL
 
Section 3.01    Definition of Change in Control.    For purposes of this Trust,
a “Change in Control” of the Company shall be deemed to have occurred if:
 
(a)    a “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of the Company’s then
outstanding securities; or
 
(b)    during any period of two consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constitute the Board and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in Section 3.01(a), 3.01(c) or 3.01(d) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds ( 2/3) of the directors then still
in office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or
 
(c) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of



8



--------------------------------------------------------------------------------

the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) at least 75% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or
 
(d)    the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.
 
Section 3.02    Definition of a Potential Change in Control.    For purposes of
this Trust, a “Potential Change in Control” of the Company shall be deemed to
have occurred if:
 
(a)    the Company enters into an agreement, the consummation of which would
result in the occurrence of a change in control of the Company,
 
(b)    any person (including the Company) publicly announces an intention to
take or to consider taking actions which if consummated would constitute a
change in control of the Company;
 
(c)    any person, other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, who is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of the Company’s then
outstanding securities, increases his beneficial ownership of such securities by
5% or more of the combined voting power of the Company’s then outstanding
securities on the effective date of this Agreement; or
 
(d)    the Board of Directors of the Company adopts a resolution to the effect
that, for purposes of this Trust, a “potential change in control” has occurred.
Such a resolution will be provided to the Trustee in certified form.
 
Section 3.03    Requirement of Notice.    Notwithstanding the definitions in
Sections 3.01 and 3.02, no Change in Control or Potential Change in Control
shall be deemed to have occurred for purposes of this Trust Agreement unless and
until the Trustee has actual written notice from the Company or from any person
who was an officer of the Company prior to the alleged Change in Control or the
alleged Potential Change in Control that such Change in Control or Potential
Change in Control has occurred.
 
ARTICLE IV
 
CONTRIBUTIONS



9



--------------------------------------------------------------------------------

 
Section 4.01    Contributions by the Company.
 
(a)    The Company will deliver contributions hereunder to the Trustee at such
times, and in such amounts, as the Company may determine to be appropriate to
enable the Trust to accumulate assets sufficient to pay all, or any part, as
determined by the Company, of the benefits payable under the Plans.
 
(b)    Upon the occurrence of a Potential Change in Control, the Company, if it
so chooses, will deliver to the Trustee cash and/or marketable securities having
a fair market value in an amount equal to the sum of the amounts, determined by
an actuary selected by the Company, which will be sufficient to fund fully the
Company’s obligations to pay to the Participants the full amount of all Benefits
to which they may become entitled pursuant to the Plans. The actuarial basis
employed by such actuary shall include the following assumptions: no interest
will be earned on plan assets; Directors’ fees will increase at the rate of 10%
per annum; there will be no change in the plan; and, a Director will be assumed
to terminate at such time as to maximize his benefits under the Plans but not
later than age 70. Any such contribution shall be identified to the Trustee, by
the Company, as a Section 4.01(b) contribution.
 
(c)    In addition to contributions made to the Trust pursuant to Sections
4.01(a) and 4.01(b), the Company shall deliver to the Trustee any amounts which
the Trustee is required to pay pursuant to Section 6.02.
 
(d)    The Trustee shall be responsible only for contributions actually received
by it hereunder. The Trustee shall have no duty or authority to ascertain
whether any contributions should be made to it or to bring any action or
proceeding to enforce any obligation to make any such contribution.
 
(e)    In the event that the Trust is overfunded; any amount of such assets
constituting the overfunding shall:
 

 
(1)
 
first, be transferred to the Carpenter Technology Corporation Non-Qualified
Employee Benefits Trust (“the Employees’ Trust”) until the Employees’ Trust
becomes overfunded; and

 

 
(2)
 
second, returned to the Company.

 
(f)    For the purposes of Section 4.01(e), above, the Trust is “overfunded”
when the amount of assets held in the Trust Fund exceed 110% of the present
value of the future benefits expected to be paid under the Plans. The present
value of future benefits shall be calculated as the projected benefit obligation
(“PBO”), as described in



10



--------------------------------------------------------------------------------

Statement No. 87 of the Financial Accounting Standards Board, except that
projected service will be taken into account as if accrued. The present value
shall be calculated using the actuarial assumptions used to determine the
Company’s pension expense for the General Retirement Plan for Employees of
Carpenter Technology Corporation, except that the discount rate shall be
adjusted to the extent that assets held by the Trust are subject to tax. The
determination of whether the Trust is overfunded shall be made by a qualified
actuary selected by the Human Resources Committee.
 
Section 4.02    Accounts.
 
(a)    Before a Change In Control.    The Company shall create a separate
Account for each Participant, cause records to be maintained by the Company, or
retain a separate recordkeeper as the Company’s agent, reflecting the amount, if
any, credited to that Participant in accordance with the terms of the Deferred
Compensation Plan for Non-Management Directors of Carpenter Technology
Corporation (the “Deferred Compensation Plan”). When a contribution is made, the
Company shall notify the Trustee of the amount of such contribution allocable to
each Participant’s Account and/or specific plans. The Trustee shall not be
required to maintain any separate account records, but shall rely solely upon
the information maintained by the Company and the notice to the Trustee as
herein provided. The remainder, (or all thereof if no allocation is indicated)
of such contribution shall not be specifically allocated to any Plan or any
Participant, but shall be available to discharge the Company’s obligations to
make benefit payments under any of the Plans in accordance with the applicable
provisions of Article V. The Company shall, however, provide to the Trustee,
with respect to each Plan, at such intervals as the Company shall determine, but
in no event less frequently than annually, a schedule listing each Participant,
each Plan under which that Participant has accrued a benefit and the amount of
such benefit. The Trustee shall have no responsibility with respect to the
determination or accuracy of any such allocations and/or the accrued benefits
due any participant or plan as herein provided, but shall rely solely upon such
information provided to it by the Company.
 
(b)    Following a Change In Control.    Upon notice to the Trustee that a
Change in Control has occurred, or that a Potential Change in Control has
occurred and that the Company has invoked the allocation procedures of this
Section 4.02(b), the Trustee, based upon the schedule of such benefits most
recently provided to the Trustee by the Company, shall allocate all of the Trust
Fund’s assets as follows: assets shall first be allocated to the Deferred
Compensation Plan portion of each Participant’s Account in an amount equal to
each Participant’s accrued benefit therein not previously allocated thereto. In
the event that the Trust Fund’s assets are insufficient to fully fund each
Participant’s accrued benefit under the Deferred Compensation Plan, the assets
shall be allocated ratably to the Participants’ Accounts in the ratio that the



11



--------------------------------------------------------------------------------

accrued benefits in respect of each such Participant under said Deferred
Compensation Plan bear to the total accrued benefits of all such Participants
under said plan. The balance of the assets shall be allocated to each
participant’s account in an amount equal to each participant’s accrued benefit
under all of the Plans other than the Deferred Compensation Plans. If the assets
of the Trust Fund, after making provision for the Deferred Compensation Plan,
are insufficient to fully fund all of the accrued benefits of all Participants
under all of the other Plans, those assets shall be allocated ratably to the
Participants’ Accounts in the ratio that the accrued benefits in respect of each
such Participant under all of such other Plans bear to the total accrued
benefits of all such Participants under all such other Plans.
 
Section 4.03    Delivery to the Company.    Any Section 4.01(b) contribution
delivered to the Trustee shall be returned to the Company without interest on
the 181st day following (and exclusive of the date of) its receipt by the
Trustee, unless within 180 days following such receipt by the Trustee, a notice
of the “Change in Control” shall have been received by the Trustee pursuant to
Section 3.03. Such 180-day period shall be extended for an additional 180-day
period for any “Potential Change in Control” which occurs or continues during
any initial or extended 180-day period. The Company will provide the Trustee
with written notice of any extension.
 
Section 4.04    Trustee’s Agent.    The Trustee shall be entitled to retain such
actuarial, accounting, legal and other services as it may deem necessary to
accomplish and/or maintain such allocations, payments and/or Participant Account
records as are provided for under Articles IV and V hereof or to conduct its
investment responsibilities under Section 2.06, and to pay for such services as
an expense of the Trust Fund out of the assets of the Trust Fund, unless
promptly paid by the Company.



12



--------------------------------------------------------------------------------

 
ARTICLE V
 
PAYMENT OF BENEFITS
 
Section 5.01    Payments by Trustee.
 
(a)    Prior to a Change In Control.    Until such time as Section 5.01(b)
applies, all payments to Participants in any of the Plans shall be made by the
Company, as agent for the Trustee, in accordance with the applicable provisions
of the Plans. Upon receipt of written instructions to the Trustee from the
Company of the amount needed to pay such benefits the Trustee shall promptly
disburse such funds to the Company and, upon that disbursement shall have no
further responsibility with respect to such funds or their application.
 
(b)    Following a Change In Control.    Following notice to the Trustee that a
Change in Control has occurred, and subject to the limitation of Section
5.01(c), the Trustee shall make payments to Participants and their beneficiaries
from the Trust Fund in accordance with the payment schedule most recently
provided by the Company to the Trustee prior to the occurrence of the Change in
Control; provided, however, that if the Company and a Participant agree to the
substitution of a new payment schedule with respect to such Participant
following the occurrence of a Change in Control, the Trustee shall instead make
payments in accordance with such substitute payment schedule. In the event that
the Company and a Participant (or in the event of his death, his Beneficiary)
disagree as to the amount, form or duration of benefit payments under a Plan,
the Trustee shall continue to make benefit payments pursuant to the payment
schedule most recently provided by the Company prior to a Change in Control
until authorized to make payments under a substitute schedule by both the
Participant (or Beneficiary) and the Company or until the Trustee receives a
final non-appealable order from a court of competent jurisdiction to alter such
benefit payment schedule.
 
(c)    Any amount paid under this Section 5.01 shall be charged by the Company
or the Trustee, as the case may be, against the Account of the applicable
Participant and no payment with respect to an Account shall be made in excess of
the amount credited to such Account.
 
(d)    The Trustee shall not make any payments to Participants or beneficiaries
from the Trust Fund except as provided in this Section 5.01 even though it may
be informed from another source that payments are due under a Plan. The Trustee
shall be fully protected in making payments or omitting to make payments in
accordance with Section 5.01(b).



13



--------------------------------------------------------------------------------

 
Section 5.02    Determinations by Committee or Company.
 
(a)    If at any time the Company or, if Section 5.01(b) applies, the Trustee,
determines that any amount held in the Trust Fund is includible in the gross
income of a Participant or his beneficiary for federal income tax purposes prior
to payment of such amount from the Trust Fund, the Trustee, upon notice from the
Company or, if Section 5.01(b) applies, upon notice by a Participant or
Beneficiary, in the format provided in Exhibit B, that based on a (i) change in
the tax or revenue laws of the United States of America, (ii) a published ruling
or similar announcement issued by the Internal Revenue Service, (iii) a
regulation issued by the Secretary of the Treasury or his delegate, (iv) a
decision by a court of competent jurisdiction involving the Participant or
Beneficiary, or (v) a closing agreement made under Code Section 7121 that is
approved by the Internal Revenue Service and involves the Participant or
Beneficiary, that Participant or Beneficiary has recognized or will recognize
income for federal income tax purposes with respect to amounts that are or will
be payable to him under the Plans before they are paid to him, shall pay such
amount to such person in the manner directed by the Committee or by such notice
to the Trustee and the Participant’s Account shall be charged, or his accrued
benefit reduced, accordingly.
 
(b)    If at any time the Company prior to a Change in Control determines that
the amount allocated to the Account of any Participant exceeds the amount
reasonably expected to be necessary to provide the Benefits payable in respect
of such Participant from such Account, such excess may be reallocated to the
Accounts of other Participants or held as part of the unallocated Fund, as
determined by the Company. If at any time prior to a Change in Control the
Committee determines that the Benefits in respect of all Participants have been
paid in full, the Committee shall so notify the Trustee in writing.
 
Section 5.03    Withholding, Returns and Reports.
 
(a)    Prior to a Change in Control.    Prior to a Change in Control, the
Company shall withhold all required federal, state and local taxes from benefit
payments under any of the Plans, and remit those withholdings to the appropriate
taxing authorities. The Company shall also be responsible for the preparation of
all information reports, returns, receipts and other communications required by
Chapter 61 of the Code to be filed with, or distributed to, any person or
governmental entity.
 
(b)    Following a Change in Control.    Following a Change in Control, the
Trustee shall assume the Company’s responsibilities under Section 5.03(a) with
respect to benefit payments under any of the Plans, and shall reduce such
benefit payments by the amount of any such required withholding. The Trustee
shall remit the net benefit payments to the Participants and shall pay the
required tax withheld to the Company, which shall continue to be responsible for
the preparation and



14



--------------------------------------------------------------------------------

filing of all items required by Chapter 61 of the Code, as enumerated in Section
5.03(a).
 
(c)    The Company and the Trustee shall cooperate with each other in providing
any information reasonably necessary to enable the other to carry out any of its
responsibilities under this Section 5.03.
 
Section 5.04    Company’s Continuing Obligations.    Notwithstanding any
provisions of this Trust Agreement to the contrary, the Company shall remain
obligated to pay the Benefits under the Plan. To the extent the amount in the
Trust Fund is not sufficient to pay any Benefits when due, the Company shall pay
such deficiency directly to the person entitled thereto. Nothing in this Trust
Agreement shall relieve the Company of its liabilities to pay the Benefits
except to the extent such liabilities are met by the application of Trust Fund
assets.
 
Section 5.05    Company’s Income.    The Company agrees that all income,
deductions and credits of the Trust Fund belong to it as owner for income tax
purposes and will be included on the Company’s income tax returns to the extent
required by applicable law.
 
ARTICLE VI
 
CONCERNING THE TRUSTEE
 
Section 6.01    Notices to the Trustee.    Except as provided in Section 5.02,
the Trustee may rely on the authenticity, truth and accuracy of:
 
(a)    any notice, direction, certification, approval or other writing of the
Company, if evidenced by an instrument signed in the name of the Company by its
Chairman, President, any Vice President, Secretary, Assistant Secretary or
Treasurer, and believed in good faith by it to be genuine;
 
(b)    any notice, direction, certification, approval or other written, oral or
other transmitted form of instruction received by the Trustee and believed by it
in good faith to be genuine and to be sent by or on behalf of the Committee; or
 
(c)    any copy of a resolution of the Board of Directors of the Company, if
certified by the Secretary or an Assistant Secretary of the Company under its
corporate seal.
 
(d)    The Company shall furnish the Trustee from time to time with a list of
the names and signatures of the officers or other persons authorized to act
under this Section 6.01(a) and (b), or in any other manner authorized to notify
or instruct the Trustee pursuant to the provisions of this Agreement. Any such
list shall be certified by the Secretary or an Assistant Secretary of the
Company, and may be relied upon by the Trustee until it receives a revised list.



15



--------------------------------------------------------------------------------

 
Section 6.02    Expenses of the Trust Fund.    The Trustee shall pay out of the
Trust Fund: (a) all brokerage fees and transfer tax expenses and other expenses
incurred in connection with the sale or purchase of investments; (b) all real
and personal property taxes, income taxes and other taxes of any kind at any
time levied or assessed under any present or future law upon, or with respect
to, the Trust Fund or any property included in the Trust Fund; (c) the Trustee’s
compensation and expenses as provided in Section 6.03, unless promptly paid by
the Company; and (d) unless promptly paid by the Company, all other reasonable
expenses of administering the Trust. Notwithstanding the foregoing, the Trustee
shall, at Company expense and direction, contest the validity of any taxes in
any manner deemed appropriate by the Company or its counsel, but only if it has
received an indemnity bond or other security satisfactory to it to pay any
expenses of such contest; provided, however, that the Trustee shall have no
obligation to contest if it receives an opinion of counsel of its choice to the
effect that there is no basis in law or fact for such contest. Alternatively,
the Company may itself contest the validity of any such taxes.
 
Section 6.03    Compensation of the Trustee.    The Company will pay to the
Trustee compensation for its services from time to time in accordance with its
schedule of fees then in effect for trusts of similar nature, and will reimburse
the Trustee for all reasonable expenses (including attorneys’ fees) incurred by
the Trustee in the administration of the Trust.
 
Section 6.04    Protection of the Trustee.
 
(a)    The Company agrees to indemnify and hold harmless the Trustee from and
against any and all damages, losses, claims or expenses as incurred (including
expenses of investigation and fees and disbursements of counsel to the Trustee
and any taxes imposed on the Trust Fund or income of the Trust) arising out of
or in connection with the performance by the Trustee of its duties hereunder,
except to the extent that any such damages, losses, claims or expenses result
from the negligence or willful misconduct of the Trustee, its officers,
employees or agents.
 
(b)    The Trustee shall incur no liability to any person in discharging its
duties hereunder for any action taken or omitted in good faith in conformity
with the terms of this Trust Agreement. Each direction, notice, request or
approval provided (whether or not certified to the Trustee in writing) by the
Company, the Pension Board, or the Committee, shall constitute a certification
by the Company to the Trustee that such direction is in conformity with the
terms of the Plan and applicable law. Under no circumstances shall the Trustee
incur liability to any person for any indirect, consequential or special damages
(including, without limitation, lost profits) of any form, whether or not
foreseeable and regardless of the form of the action in which such a claim may
be brought, with respect to the Trust or its role as Trustee, except as
otherwise required by ERISA or New York State law.



16



--------------------------------------------------------------------------------

 
Section 6.05    Duties of the Trustee.    The Trustee will be under no
obligation to perform any duties whatsoever, except such duties as are
specifically set forth as such in this Trust Agreement, and no implied covenant
or obligation will be read into this Trust Agreement against the Trustee. The
Trustee will not be compelled to take any action toward the execution or
enforcement of the Trust or to prosecute or defend any suit in respect thereof,
unless indemnified to its satisfaction against loss, costs, liability and
expense or there are sufficient assets in the Trust Fund to provide such
indemnity; and the Trustee will be under no liability or obligation to anyone
with respect to any failure on the part of the Company to perform any of its
obligations under the Plans. Nothing in this Trust Agreement should be construed
as requiring the Trustee to make any payment in excess of amounts held in the
Trust Fund at the time of such payment.
 
Section 6.06    Settlement of Accounts of the Trustee.    The Trustee shall keep
or cause to be kept accurate and detailed records of all investments, receipts,
disbursements and other transactions hereunder. Such records shall be open to
inspection and audit at all reasonable times during normal business hours by any
person designated by the Company. At least annually, or upon such more frequent
intervals, but not more frequent than monthly, as the Company may direct, the
Trustee shall file with the Company a written statement, listing the investments
of the Trust Fund and any uninvested cash balance thereof, and setting forth all
receipts, disbursements, payments and other transactions respecting the Trust
Fund not included in any such previous statement. Any statement, when approved
by the Company, will be binding and conclusive on the Company; and the Trustee
will thereby be released and discharged from any liability or accountability to
the Company with respect to all matters set forth therein. Omission by the
Company to object in writing to any specific items in any such statement, which
shall be deemed an account stated, within ninety (90) days after its delivery
will constitute approval of the account by the Company. No other accounts or
reports shall be required to be given to the Company, except as stated herein or
except as otherwise agreed to in writing by the Trustee. Except as provided
above, the Trustee shall not be required to file an accounting, judicial or
otherwise.
 
Section 6.07    Right to Judicial Settlement.    Nothing contained in this Trust
Agreement shall be construed as depriving the Trustee of the right to have a
judicial settlement of its accounts, and upon any proceeding for a judicial
settlement of the Trustee’s accounts or for instructions the only necessary
party thereto in addition to the Trustee shall be the Company.
 
Section 6.08    Resignation or Removal of the Trustee.    The Trustee may at any
time resign upon sixty (60) days notice in writing to the Company (which sixty
(60) days notice requirement may be waived by agreement in writing of the
Company). Prior to a Change in Control, or a Potential Change in Control, the
Trustee may be removed by the Company upon sixty (60) days notice in writing to
the Trustee (which sixty (60) days notice requirement may be waived by agreement
in writing of the Trustee).



17



--------------------------------------------------------------------------------

 
Section 6.09    Appointment of Successor Trustee.    In the event of the
resignation or removal of the Trustee, or in any other event in which the
Trustee ceases to act, a successor trustee may be appointed by the Company by
instrument in writing delivered to and accepted by the successor trustee. Notice
of such appointment will be given by the Company to the retiring trustee, and
the successor trustee will deliver to the retiring trustee an instrument in
writing accepting such appointment. If no appointment of a successor trustee is
made within a reasonable time after such a resignation, removal or other event,
any court of competent jurisdiction may appoint a successor trustee.
 
In the event of such resignation, removal or other event, the retiring trustee
or its successors and assigns shall file with the Company a final statement to
which the provisions of Section 6.06 shall apply.
 
In the event of the appointment of a successor trustee, such successor trustee
will succeed to all the right, title and estate of, and will be, the Trustee;
and the retiring trustee will after the settlement of its final account as
provided for in Section 6.06, and the receipt of any compensation or expenses
due it, deliver the Trust Fund to the successor trustee together with all such
instruments of transfer, conveyance, assignment and further assurance as the
successor trustee may reasonably require. The retiring trustee will retain a
first lien upon the Trust Fund to secure all amounts due the retiring trustee
pursuant to the provisions of this Trust Agreement. The Company will provide the
Trustee with a ratification and release upon such resignation, removal or other
event.
 
Section 6.10    Merger or Consolidation of the Trustee.    Any corporation
continuing as the result of any merger or resulting from any consolidation to
which merger or consolidation the Trustee is a party, or any corporation to
which substantially all the business and assets of the Trustee may be
transferred, will be deemed automatically to be continuing as the Trustee.
 
ARTICLE VII
 
ENFORCEMENT
 
Section 7.01    Enforcement of Trust Agreement and Legal Proceedings.    The
Company shall have the right to enforce any provision of this Trust Agreement in
its own name. In any action or proceeding affecting the Trust, the only
necessary parties shall be the Company and the Trustee and, except as otherwise
required by applicable law, no other person shall be entitled to any notice or
service of process. Any judgment entered in such an action or proceeding shall,
to the maximum extent permitted by applicable law, be binding and conclusive on
all persons having or claiming to have any interest in the Trust.



18



--------------------------------------------------------------------------------

 
ARTICLE VIII
 
AMENDMENT, REVOCATION AND TERMINATION
 
Section 8.01    Amendment.    The Company may from time to time prior to the
occurrence of a Change in Control or a Potential Change in Control with respect
to which the allocation procedures of Section 4.02(b) are invoked, with the
Trustee’s consent, amend in writing, in whole or in part, any or all of the
provisions of this Trust Agreement without the consent of any Participant or any
other person; provided, however, that no such amendment shall increase the
duties or obligations or change the compensation of the Trustee without the
Trustee’s written consent. This Trust Agreement may not be amended following a
Change in Control nor may it be amended following a Potential Change in Control
with respect to which the allocation procedures of Section 4.02(b) are invoked
unless the resulting allocations are revoked pursuant to Section 4.03.
 
Section 8.02    Irrevocability.    Subject to section 10.08, the Trust shall be
irrevocable and, except as otherwise provided in Section 8.03 and Article IX,
shall be held for the exclusive purpose of providing the Benefits to
Participants and their beneficiaries and defraying expenses of the Trust in
accordance with the provisions of this Trust Agreement.
 
Section 8.03    Termination.    The Trust shall terminate if the Committee
provides the Trustee with a written statement to the effect that the Benefits in
respect of all Participants have been paid in full. As soon as practicable
following such event, the Trustee shall settle its final accounts in accordance
with Section 6.06 and, after receipt of any unpaid fees and expenses, shall
distribute the balance of the Trust Fund to the Company, provided, however, that
after a Change in Control, such Committee statement shall be accompanied by
written approvals of the Participants then listed on the most recent payment
schedule provided to the Trustee pursuant to Section 4.02. In the event any such
Participant does not approve, Section 5.01(b) shall apply.
 
ARTICLE IX
 
CLAIMS OF COMPANY’S CREDITORS
 
Section 9.01    Insolvency.    As used in this Article IX, the Company shall be
deemed to be “Insolvent” if (i) the Company is unable to pay its debts generally
as they come due, or (ii) the Company is subject to a proceeding as a debtor
under the federal Bankruptcy Code (or any successor federal statute). In the
event the Company shall be deemed Insolvent, the assets of the Trust shall be
subject to claims of creditors of the Company (hereinafter the “Bankruptcy
Creditors”).
 
Section 9.02    Discontinuance of Benefits.    If at any time (i) the Company or
a person claiming to be a creditor of the Company alleges in



19



--------------------------------------------------------------------------------

writing to the Trustee that the Company has become Insolvent, or (ii) the
Trustee is served with any order, process or paper from a court of competent
jurisdiction to the effect that the Company is Insolvent, the Trustee shall give
notice thereof to the Company, shall discontinue Benefit payments under this
Trust Agreement, shall hold the Trust assets for the benefit of the Company’s
Bankruptcy Creditors, and shall resume payment of Benefits under this Trust
Agreement in accordance with Article V only upon: (a) in the case of clause (ii)
above, the receipt of an order of a court of competent jurisdiction authorizing
or requiring such payment, and (b) in the case of clause (i) above, receipt of
written notice from the Company that the Company is not Insolvent. The Board of
Directors of the Company and the Company’s Treasurer shall be obligated to give
the Trustee prompt written notice if the Company becomes Insolvent, with the
same consequences as provided in the preceding sentence. If payment of Benefits
has been discontinued pursuant to clause (i) of the second preceding sentence,
the Board of Directors of the Company, and the Company’s Treasurer, shall be
obligated to give the Trustee prompt written notice in the event the Company is
not Insolvent, and such notice from such Board of Directors or Treasurer shall
be treated as notice from the Company for purposes of the second preceding
sentence. The Trustee shall not be liable to anyone in the event Benefit
payments are discontinued pursuant to this Section 9.02.
 
If the Trustee discontinues payment of Benefits pursuant to this Section 9.02
and subsequently resumes such payment, to the extent the Trust Fund is
sufficient for such purpose, the first payment to a Participant following such
discontinuance shall include an aggregate amount equal to the payments which
would have been made to such Participant under this Trust Agreement but for this
Section 9.02, as shall be determined by the Committee or if Section 5.01(b)
applies, by the Trustee. No interest shall be due or payable with respect to any
such payments in arrears.
 
ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
Section 10.01    Successors.    This Trust Agreement shall be binding upon and
inure to the benefit of the Company and the Trustee and their respective
successors and assigns.
 
Section 10.02    Nonalienation.    Except insofar as applicable law may
otherwise require:
 
(a)    no amount payable to or in respect of any Participant at any time under
the Trust shall be subject in any manner to alienation by anticipation, sale,
transfer, assignment, bankruptcy, pledge, attachment, charge or encumbrance of
any kind, and any attempt to so alienate, sell, transfer, assign, pledge,
attach, charge or otherwise encumber any such amount, whether presently or
thereafter payable, shall be void; and



20



--------------------------------------------------------------------------------

 
(b)    the Trust Fund shall in no manner be liable for or subject to the debts
or liabilities of any Participant.
 
Section 10.03    Communications.
 
(a)    Communications to the Company shall be addressed to the Company at P.O.
Box 14662, Reading, PA 19612-4662, Attn. Treasurer, Carpenter Technology
Corporation, provided, however, that upon the Company’s written request, such
communications shall be sent to such other address as the Company may specify.
 
(b)    Communications to the Trustee shall be addressed to its Global Investor
Services Division, 4-Chase Metrotech Center, 18th Floor, Brooklyn, New York
11245; provided, however, that upon the Trustee’s written request, such
communications shall be sent to such other address as the Trustee may specify.
 
(c)    No communication shall be binding on the Trustee until it is received by
the Trustee, and no communication shall be binding on the Company until it is
received by the Company.
 
Section 10.04    Headings.    Titles to the Sections of this Trust Agreement are
included for convenience only and shall not control the meaning or
interpretation of any provision of this Trust Agreement.
 
Section 10.05    Third Parties.    A third party dealing with the Trustee shall
not be required to make inquiry as to the authority of the Trustee to take any
action nor be under any obligation to follow the proper application by the
Trustee of the proceeds of sale of any property sold by the Trustee or to
inquire into the validity or propriety of any act of the Trustee.
 
Section 10.06    Governing Law.    This Trust Agreement and the Trust
established hereunder shall be governed by and construed, enforced, and
administered in accordance with the laws of the State of New York. The United
States District Court for the Southern District of New York shall have the sole
and exclusive jurisdiction over any lawsuit or other judicial proceeding
relating to or arising from this Agreement. If that court lacks federal subject
matter jurisdiction, the Supreme Court of the State of New York, New York County
shall have sole and exclusive jurisdiction. Either of these courts shall have
proper venue for any such lawsuit or judicial proceeding, and the parties waive
any objection to venue or their convenience as a forum. The parties agree to
submit to the jurisdiction of any of the courts specified and to accept service
of process to vest personal jurisdiction over them in any of these courts. The
parties further hereby knowingly, voluntarily and intentionally waive, to the
fullest extent permitted by law, any right to a trial by jury with respect to
any such lawsuit or judicial proceeding arising or relating to this Agreement or
the transactions contemplated hereby.



21



--------------------------------------------------------------------------------

 
Section 10.07    Counterparts.    This Trust Agreement may be executed in any
number of counterparts, each of which shall be deemed to be the original
although the others shall not be produced.
 
Section 10.8    IRS Ruling—Funded Status.    The Company intends to apply to the
Internal Revenue Service for a ruling to the effect that this Trust is a grantor
trust within the meaning of section 671, et. seq. of the Code and that
contributions hereunder will not be treated as taxable income to Plan
Participants until distributed to those Participants. If the Company is unable
to obtain a satisfactory ruling to that effect, or if any Plan is finally
determined to be funded within the meaning of Title I of ERISA because of the
existence of this Trust and if a Change in Control has not then occurred, the
Company shall have the right, notwithstanding the provisions of Article VIII, to
further amend or revoke the Trust. If the Trust is revoked, its assets, after
deducting any unpaid fees or expenses due the Trustee, shall be returned to the
Company.
 
IN WITNESS WHEREOF, this Trust Agreement has been duly executed by the parties
hereto as of the day and year first above written.
 
Attest:
  
CARPENTER TECHNOLOGY CORPORATION
John R. Welty
         
Secretary
                          
By:
  
JOHN A. SCHULER
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

         
Treasurer
                       
Attest:
  
THE CHASE MANHATTAN BANK
Robert Signorino
                          
By:
  
VITO MILILLO
     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



22



--------------------------------------------------------------------------------

 
STATE OF          Pennsylvania)
                                                   )
COUNTY OF      Berks           )
 
Personally appeared John A. Schuler, Treasurer, of Carpenter Technology
Corporation, signer and sealer of the foregoing instrument, and acknowledged the
same to be his free act and deed as such and the free act and deed of said
company, before me May 1, 1997.
 
 
ANITA M. KELTZ

--------------------------------------------------------------------------------

Notary Public

 
 
 
STATE OF          New York )
                                                )    ss.:
COUNTY OF      Kings        )
 
Personally appeared Vito Milillo, Vice President, of the Chase Manhattan Bank,
signer and sealer of the foregoing instrument, and acknowledged the same to be
his free act and deed as such and the free act and deed of said company, before
me May 20, 1997.
 
 
JULIA R. SCALIA

--------------------------------------------------------------------------------

Notary Public



23



--------------------------------------------------------------------------------

 
EXHIBIT “A”
 
1.
 
Carpenter Technology Corporation Deferred Compensation Plan For Non-Management
Directors effective January 1, 1995, subject to any approved amendments.

 
2.
 
Carpenter Technology Corporation Director Retirement Plan adopted June 9, 1983,
effective August 1, 1981, subject to any approved amendments.



24



--------------------------------------------------------------------------------

 
EXHIBIT “B”
 
FORM OF NOTICE CONCERNING EARLY TAXATION
 
I, the undersigned Participant (Beneficiary) under the Carpenter Technology
Corporation Non-Qualified Benefits Trust for Directors hereby notify The Chase
Manhattan Bank, as Trustee, that pursuant to Section 5.02(a) thereof, the
undersigned will recognize income for federal income tax purposes due to funds
held in said Trust and request payment of all funds held in my account. I do
hereby certify the above to be a true statement and I hereby furnish the
following independent verification of the reasons why I will recognize income
for federal income tax purposes:
 
[List below the type of independent verification and enclose a copy of such
verification.]



25